Citation Nr: 0802936	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision that 
denied service connection for hearing loss.  The veteran 
timely appealed.

In January 2006, the veteran testified during a 
videoconference hearing before the undersigned at the RO.

In March 2006, the Board remanded the matter for additional 
development.

In June 2004, the veteran raised the issue of entitlement to 
service connection for tinnitus.  As that issue has not been 
adjudicated, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In March 2006, the Board remanded this matter in order to 
make an attempt to locate the veteran's hospital treatment 
records regarding a claimed injury to his right ear in 1976, 
and to arrange for the veteran to undergo VA examination to 
obtain medical information needed to resolve the claim on 
appeal.

The veteran had testified that, while playing football in 
service in 1976, he got "flat-slapped" on the side of his 
head and went to the base hospital at Lockbourne Air Force 
Base for treatment.  The veteran was told at the time that he 
had a hole in his eardrum, and an appointment was scheduled 
for him at Wright Patterson Air Force Base.  A couple of days 
later at Wright Patterson Air Force Base, the veteran was 
told that there was a hole in his eardrum about the size of a 
pencil, but that the eardrum would grow back together.

Although a March 2007 request for hospital and outpatient 
treatment records was requested from the Lockbourne Air Force 
Base in Columbus, Ohio, that request was returned by the U.S. 
Postal Service as "not deliverable as addressed."  It 
appears that the former Lockbourne Air Force Base has been 
renamed as Rickenbacker Air National Guard Base, and is 
located in Franklin and Pickaway counties approximately 12 
miles southeast of downtown Columbus, Ohio.  Under the 
circumstances, Stegall requires that this case be remanded 
for compliance with the prior remand.  Hence, the RO or AMC 
should make another attempt to obtain hospital and treatment 
records regarding the veteran's claimed injury in 1976.    

Likewise, while an August 2007 VA examination was conducted 
and testing did not reveal a current perforation of the 
veteran's right eardrum, the audiologist who had conducted 
the examination had recommended that an opinion regarding the 
possibility of residuals of a right perforated eardrum should 
be referred to an ear, nose, and throat specialist.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain the 
veteran's hospital clinical records for 
treatment of a right ear injury in 
service in 1976 at the former Lockbourne 
Air Force Base (renamed Rickenbacker Air 
National Guard Base, located in Franklin 
and Pickaway counties approximately 12 
miles southeast of downtown Columbus, 
Ohio).  Send a copy of the veteran's 
separation document with the request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  Afford the veteran a VA examination 
by an otolaryngologist (ear, nose and 
throat specialist) to identify all 
current disability underlying the 
veteran's current complaints of hearing 
loss; and to obtain information as to the 
current nature and likely etiology of any 
current hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service "flat-slapped" on the side 
of his head in 1976, as reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



